Citation Nr: 1111130	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-29 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Fiancée 


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to October 1981, with prior reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2010.  A transcript of the hearing has been associated with the claims file.

As a preliminary matter, the Board acknowledges that the Veteran has been diagnosed with multiple psychiatric disorders, including bipolar disorder, paranoid delusional schizophrenia, schizoaffective disorder, delusional disorder, and psychotic disorder, not otherwise specified.  As the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, and since the Veteran has been diagnosed with several psychiatric disorders, this remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

A review of the record shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, a June 2007 consumer assessment conducted by the Employment Specialists of Maine indicates that the Veteran receives Social Security Disability income.  Prior medical records also note the Veteran to be disabled at least as early as December 2004.  However, no SSA records have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be pertinent to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).  Therefore, the decision and the medical records upon which an award of SSA disability benefits is predicated should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that agency to provide a copy of the decision granting the Veteran disability benefits and the medical records upon which the decision was based.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

